Citation Nr: 9926016	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-12 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945, and from January 1951 to August 1951.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision of the Jackson, 
Mississippi, Department of Veterans (VA), Regional Office 
(RO), which denied entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities.  The veteran filed a timely notice of 
disagreement, and was issued a statement of the case in June 
1998.  The RO received his substantive appeal in August 1998.


REMAND

In the present case, the veteran was informed that his case 
was being certified and transferred to the Board by letter 
from the RO, dated August 13, 1998.  On September 11, 1998, 
the Board received additional physicians' statements 
pertinent to the veteran's claim.  Accordingly, they have 
been accepted by the Board pursuant to 38 C.F.R. § 19.37(b) 
(1998).

Under 38 C.F.R. § 20.1304(c) (1998), any pertinent evidence 
which is submitted by an appellant which is accepted by the 
Board must be referred to the agency of original jurisdiction 
for review and preparation of a supplemental statement of the 
case unless that procedural right is waived by the appellant 
or unless the Board determines that the benefit to which the 
evidence relates may be allowed on appeal without such 
referral.  In view of the fact that neither the veteran nor 
his representative waived initial RO consideration of this 
evidence pursuant to 38 C.F.R. § 20.1304(c) (1998), and since 
the medical statements appear to be relevant to the veteran's 
claim, it is found that remand to the agency of original 
jurisdiction for initial review, in lieu of a referral, is 
warranted.  The Board reminds the RO that, in order to ensure 
full compliance with due process requirements, it should re-
adjudicate these claims with consideration of all the 
evidence of record, new and old, so as to prevent prejudice 
to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In this regard, the Board observes that service connection is 
currently in effect for degenerative disc disease (DDD) of 
L2-3 and L5-S1 at the 60 percent disability level.  The 
veteran also has a noncompensable disability evaluation for 
shrapnel wound scars of the right forearm, right thigh and 
right buttock.  The veteran alleges that he has been unable 
to maintain any type of gainful employment since 1986, 
primarily on account of his DDD.

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).  In Hatlestad v. 
Derwinski, 1 Vet. App 164 (1991), the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") referred to apparent conflicts in the 
regulations pertaining to individual benefits.  Specifically, 
the Court indicated there was a need for discussing whether 
the standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.

In a pertinent precedent decision, the VA Office of General 
Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regards to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. 
Prec. Op. 75-91 ), 57 Fed. Reg. 2317 (1992).

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veteran's symptoms.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Consequently, examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

VA also has a duty to supplement the record by obtaining an 
opinion as to the effect that the veteran's service-connected 
disabilities have upon his ability to work.  Friscia v. 
Brown, 7 Vet. App. 294 (1995); Gary v. Brown, 7 Vet. App. 229 
(1994).
In this case, the record is devoid of any opinion as to the 
degree of industrial impairment caused by his service-
connected back disorder and shrapnel wound scars. 

Under the circumstances of this case, additional development 
is necessary, and this case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, treatment centers, or 
employers (private, VA or military) who 
have provided him with relevant treatment 
for his service-connected disabilities.  
After obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, 
treatment center, or employer specified 
by the veteran to request specifically 
any and all medical or treatment records 
or reports relevant to the above 
mentioned claim, to the extent not 
already on file.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).

2.  The RO should then schedule the 
veteran for a comprehensive medical 
evaluation, to include special 
evaluations by appropriate VA orthopedic 
and dermatological specialists.  
Therefore, the veteran's claims folder 
should be made available to and 
independently reviewed by each specialist 
prior to examination of the veteran.  X- 
rays, laboratory tests, and/or other 
diagnostic studies, to include 
appropriate range of motion studies, 
should be performed as deemed appropriate 
by the specialists.  The examiners should 
then correlate their respective findings 
and render opinions as to:

	a. the nature and extent of the 
veteran's various service-connected 
disabilities; and

	b. the degree to which the veteran's 
service-connected disabilities, to the 
exclusion of age, affect his 
employability.

A discussion of the salient facts and the 
medical principles involved will be of 
considerable assistance to the Board.  A 
copy of each examination report must be 
associated with the veteran's claims 
folder.

3.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
reports.  If any of the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

4.  After the above actions have been 
completed, the RO must then re-adjudicate 
the veteran's claim seeking entitlement 
to a total rating based on individual 
unemployability due to service-connected 
disabilities, with special attention 
being made to the additional evidence 
obtained or submitted.

5.  If this determination remains 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his representative should be 
afforded the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


